I am unable to concur in the conclusion reached in the opinion prepared by Mr. Justice WHITFIELD for two reasons.
Chapter 17974 is, in my opinion, nothing more nor less than a local and special law applying, and intending to apply, only to Dade County.
In the enactment of this special and local statute, the *Page 216 
provisions of Section 21, Article III of the Constitution was not complied with and, therefore, it never became a law. If we try to sustain the Act as a general law, we must find some basis in reason for the classification used. I am unable to find any basis in reason why such legislation should be confined to only that county having a population of more than 180,000.
The other reason is that the Act attempts to appropriate a State tax to the payment of outstanding County and District bonds. A State tax can not be appropriated for such purpose. See Amos v. Matthews, 99 Fla. 65, 126 So. 308.
Therefore, I think the order appealed from should be affirmed.
ELLIS, C.J., and BROWN, J., concur.
                              ON REHEARING                                En Banc.